Case: 12-30809       Document: 00512132808         Page: 1     Date Filed: 02/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 1, 2013

                                     No. 12-30809                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CARY A. BAYHAM, JR.,

                                                  Plaintiff-Appellee
v.

GROSSE TETE WELL SERVICE, INCORPORATED,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1815


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Grosse Tete Well Service, Inc. (“GTWS”) files this
interlocutory appeal from the district court’s denial of summary judgment, on
the issue of whether Plaintiff-Appellee qualifies for seaman status under the
Jones Act. Plaintiff-Appellee Cary A. Bayham, Jr. was employed by GTWS as
a floorhand. On December 1, 2010, Bayham was assigned to help service an
inshore well in Lake Salvador owned by one of GTWS’s customers. The well


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-30809        Document: 00512132808          Page: 2     Date Filed: 02/01/2013



                                        No. 12-30809

exploded, causing Bayham serious burns and injury. Bayham filed suit under
the Jones Act and general maritime law. GTWS filed an answer in which it
asserted the affirmative defense that Bayham is not a Jones Act seaman.
Thereafter, Bayham filed a motion for summary judgment seeking the district
court’s ruling that he is a Jones Act seaman; GTWS filed a cross-motion for
summary judgment seeking the opposite ruling. The district court granted
Bayham’s motion for summary judgment. GTWS filed a motion for leave to
appeal under 28 U.S.C. § 1292(a)(3), which the district court granted. We
conclude that we do not have jurisdiction to consider a § 1292(a)(3) appeal from
an interlocutory order determining that a plaintiff is a Jones Act seaman, and
we therefore DISMISS this appeal.
       1. This Court has jurisdiction over appeals from “[i]nterlocutory decrees
of such district courts or the judges thereof determining the rights and liabilities
of the parties to admiralty cases in which appeals from final decrees are
allowed.” § 1292(a)(3). We held in In re Complaint of Patton-Tully Transp. Co.,
715 F.2d 219, 222 (5th Cir. 1983), that an interlocutory determination that a
plaintiff is a Jones Act seaman “does not finally determine the rights or
liabilities of either party to [the] dispute” and is thus “not appealable under 28
U.S.C.A. § 1292(a)(3).”          (Emphasis removed.)           Here, GTWS has filed a
§ 1292(a)(3) appeal involving nothing other than the district court’s interlocutory
determination that Bayham is a Jones Act seaman.1 Therefore, under Patton-
Tully, this Court has no jurisdiction to consider GTWS’s appeal. See also
Francis v. Forest Oil Corp., 798 F.2d 147, 150 (5th Cir. 1986) (“[T]his Court has
concluded that interlocutory orders rejecting particular defenses are not
appealable under section 1292(a)(3).”) (citing Patton-Tully, 715 F.2d at 222).


       1
         Indeed, GTWS itself characterizes the interlocutory appeal in this way, stating in its
appeal brief that “the only matter on appeal is whether the district court erred in ruling in the
first place that plaintiff is a Jones Act seaman.”

                                               2
    Case: 12-30809    Document: 00512132808     Page: 3   Date Filed: 02/01/2013



                                 No. 12-30809

      2. GTWS’s attestations to the contrary are unavailing. In particular,
GTWS argues that Bayham has somehow waived the question of jurisdiction,
namely because he already raised the issue in a separate motion for
reconsideration, the district court denied that motion, and Bayham never
appealed that denial. GTWS cites no law for this proposed waiver rule. At any
rate, this Court has the authority and responsibility to determine the basis for
our jurisdiction sua sponte. Francis, 798 F.2d at 149. Thus, GTWS’s argument
is inconsequential.
      DISMISSED.




                                       3